Mr. Justice Richardson
delivered the opinion of the court.
The first ground taken in this case has been decided by the case of Belser vs. Graves, (1 Nott & McCord, p. 125.) There the return was elongata as tothe goods and nulla bona as to costs, and neither sworn to, nor signed by any one. ' In the case of the City Council vs. T. Price, (1 Nott & McCord, 300,) the return was the same, but as in the case before us, sworn to by the deputy sheriff.
As to the second ground, it is enough, that the record *146when produced, was perfect. It could not be impeached when collaterally introduced. In such a case, the court simply inspects the record, and decides according to the face of it. If the apperance bo perfect, it is enough. If it be proposed to set it aside, another proceeding must be adopted, and the party have an opportunity of amending it, before adducing it in evidence. This distinction applies to both grounds taken. If there be an informal retara to an execution, the motion should be to set it aside. But it is enough that the requisite return appears, when the execution is introduced, collaterally. In such case, whatever return is in fact upon the execution, we must suppose sanctioned by the proper officer. Any other rule would involve a case in too many unexpected issues ; would introduce the means of surprise, not to be guarded: against, and greatly endanger the necessary force and effect of records.
Cross fy Gray, for the motion.
Toomer, contra.
The motion therefore is dismissed.
Justices Nbtl, Huger and Johnson, concurred..